Exhibit BioTime, Inc. 1301 Harbor Bay Parkway Alameda, CA94502 Tel: 510-521-3390 Fax: 510-521-3389 www.biotimeinc.com www.embryome.com BIOTIME ANNOUNCES 2008 YEAR-END RESULTS ALAMEDA, CA, March 30, 2009 – On March 23, 2009 BioTime, Inc. (OTCBB: BTIM) reported financial results for the fiscal year ended December 31, Total revenue for the year ended December 31, 2008 was $1,503,792 compared to $1,046,121 for the year ended December 31, 2007.BioTime received $1,203,453 in royalties from Hextend® sales by Hospira, Inc. for the year ended December 31, 2008, compared to $776,679 in 2007.This 55% increase in royalties is attributable to an increase in Hextend sales, which was largely due to an increase in both sales to the military and sales to hospitals, which were augmented by an increase in the average unit sales price to hospitals. In January 2009, BioTime received royalties in the amount of $201,134 from Hospira based on sales of Hextend made by Hospira in the fourth quarter of 2008.This revenue will be reflected in BioTime’s financial statements for the first quarter of 2009, in keeping with BioTime’s practice of recognizing revenues in the fiscal quarter during which royalty payments are received rather than in the quarter in which the sales occurred.Similarly, the royalties from Hextend sales during the first quarter of 2009 will be reflected in BioTime’s revenues for the second quarter. We recognized $277,999 and $255,549 of license fees during 2008 and 2007, respectively.Most of this increase consists of license fees received during prior accounting periods from CJ CheilJedang Corp. and Summit Pharmaceuticals International Corporation, and are reflected as deferred revenue on BioTime’s balance sheet.BioTime amortizes those license fees and recognizes them as current revenues over the expected life of the patents related to the applicable licenses in Korea and Japan.Royalties of $74,796 and $46,952 from Hextend sales by CJ were included in license fees during 2008 and 2007, respectively. BioTime reported a net loss of $3,780,895, or $0.16 per basic and diluted share, for the year ended December 31, 2008, compared to a net loss of $1,438,226, or $0.06 per basic and diluted share, for the year ended December 31, 2007. Total shareholders’ deficit was $4,346,814 at December 31, 2008, compared with total shareholders’ deficit of $3,046,389 at December 31, 2007. Cash and cash equivalents totaled $12,279 at December 31, 2008, compared with $9,501 at December 31, 2007.However, since the end of 2007, our line of credit from certain private lenders was increased from $1,000,000 to As of December 31, 2008, the Company had lines of credit for $3,560,300.At that date, $2,056,700 had been drawn. BioTime, Inc. March 30 , 2009 Page 2 of 4 About BioTime, Inc. BioTime, headquartered in Alameda, California, develops blood plasma volume expanders and technology for use in surgery, emergency trauma treatment and other applications. BioTime's lead product Hextend is manufactured and distributed in the U.S. by Hospira, Inc. and in South Korea by CJ CheilJedang Corp. under exclusive licensing agreements. BioTime operates in the field of regenerative medicine through its wholly owned subsidiary Embryome Sciences, Inc.whichis developing new medical and research products using embryonic stem cell technology. Additional information about BioTime can be found on the web at www.biotimeinc.com. Hextend®,
